Citation Nr: 1107382	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
claims of entitlement to service connection for respiratory 
disorder to include chronic obstructive pulmonary disorder (COPD) 
and emphysema.

2.  Entitlement to service connection for erectile dysfunction 
(ED) claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder to posttraumatic stress disorder (PTSD), anxiety 
disorder, and depression.

4.  Entitlement to special monthly compensation (SMC) based on 
aid and attendance of another person or housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant, also referred to as the Veteran, served on active 
duty from May 1954 to August 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from July and August 
2007 rating decisions by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

In May 2008, a hearing was held before a Decision Review Officer 
(DRO) at the RO.  In February 2010, a Travel Board hearing was 
held before the undersigned Acting Veterans Law Judge.  
Transcripts of both hearings are associated with the claims file.  
During the Travel Board hearing, the Veteran was granted an 
additional 30 days for submission of evidence.  The Board has not 
received any additional evidence.

The issues of entitlement to service connection for a respiratory 
disorder, entitlement to service connection for an acquired 
psychiatric disorder,  and entitlement to SMC based on aid and 
attendance of another person or housebound are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action on his part is required.




FINDINGS OF FACT

1.  The RO denied service connection for emphysema in a September 
2003 rating decision, denied service connection for COPD in a 
December 2004, and properly notified the Veteran of each 
decision, who did not initiate an appeal of either decision.

2.  The September 2003 and December 2004 rating decisions are the 
last final decisions prior to the Veteran's request to reopen his 
respiratory claim in March 2007. 

3.  Evidence received since the September 2003 and December 2004 
rating decisions regarding the Veteran's claim for service 
connection for a respiratory disorder is not cumulative of 
evidence previously of record and raises a reasonable possibility 
of substantiating the claim.

4.  The Veteran's ED is not shown to be related to (caused or 
aggravated by) his service- connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The rating decisions of September 2003 and December 2004 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the 
September 2003 and December 2004 rating decisions to reopen a 
claim for service connection for a respiratory disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Service connection for ED, including as secondary to service-
connected diabetes mellitus, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that a respiratory disorder and ED are related 
to his service with the United States Army from May 1954 to 
August 1974.  With regard to the respiratory disorder the Veteran 
contends that he was exposed to asbestos during his military 
service and that his current respiratory disorder is a result of 
this exposure.  With regard to the ED, the Veteran claims that 
his ED is related to his service-connected diabetes mellitus.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the 
Allen decision.  The revised 38 C.F.R. § 3.310 institutes 
additional evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  In 
essence, it provides that in an aggravation secondary service 
connection scenario, there must be medical evidence establishing 
a baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after aggravation occurred.

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Regardless the RO's determination in issues involving the 
requirement of the submission of new and material evidence, the 
Board has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001).  

1.	 Respiratory Disorder

The Veteran submitted an original claim for service connection 
for emphysema in April 2003.  The RO denied this initial claim in 
a September 2003 rating decision finding that there was no link 
between the Veteran's current emphysema and his military service 
as there was no indication of emphysema in the Veteran's service 
treatment records and also finding that while the Veteran may 
have developed nicotine dependence during service, service 
connection for disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a veteran 
during his or her service is prohibited for claims filed after 
June 9, 1998 pursuant to 38 U.S.C.A. § 1103.  

The Veteran submitted an original claim for service connection 
for COPD in May 2004.  The RO denied this claim in a December 
2004 rating decision finding that there was no link between the 
Veteran's current COPD and his military service as there was no 
indication of COPD in the Veteran's service treatment records and 
also finding that there was no nexus between the Veteran's 
current COPD and military service as the earliest evidence of 
COPD in the claims file is a December 2000 VA pulmonary function 
test report.  Although the RO provided notice of these denials, 
the Veteran did not initiate an appeal with regard to either 
decision.  Therefore, the RO's decisions of September 2003 and 
December 2004 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.    

In March 2007 the Veteran filed a new claim, specifically for 
emphysema and COPD on the basis of military exposure to asbestos.  
By rating decisions dated in July and August 2007, the RO found 
that the Veteran had failed to submit new and material evidence 
to reopen the claims.  The Veteran submitted a Notice of 
Disagreement (NOD) in September 2007 and timely perfected an 
appeal.

Evidence received since the July and August 2007 rating decisions 
includes a VA treatment report dated in June 2007 wherein a VA 
physician opined that the Veteran's deteriorating COPD was more 
likely than not related to the Veteran's asbestos/herbicides 
exposure during military service.  Also of record is a private 
treatment record signed by Dr. W.M.A. and dated in March 2008 
which notes that the Veteran has interstitial lung disease with 
some scarring and some severe diffuse emphysema which was 
consistent with the Veteran's history of exposure to asbestos, 
herbicides, and cigarette smoke.  Also of record is a private 
treatment report signed by Dr. R.C.B. and dated in August 2008 
wherein the doctor opined that the Veteran was noted to have 
asbestosis and the doctor further opined that the Veteran's 
respiratory disorder could be the result of exposure to 
herbicides.  

Upon review of the record, the Board finds that evidence received 
since the September 2003 and December 2004 rating decisions is 
new and material.  Specifically, the June 2007 statement from a 
VA physician, the March 2008 statement from Dr. W.M.A., and the 
August 2008 statement from Dr. R.C.B. all relate the Veteran's 
current respiratory disorder to his claimed asbestos exposure 
during military service.  Assuming the credibility of this 
evidence, see Justus, supra, the additional evidence is 
sufficiently significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

2.	 ED

The Veteran's service treatment records show no complaints of or 
treatment for ED.  On separation/retirement examination, clinical 
evaluation of genitourinary system was normal.

Postservice treatment records, to include VA and private show no 
specific treatment for ED.

On June 2007 VA examination, the Veteran reported that he had 
experienced ED since 1968 when he returned from Vietnam.  He 
indicated that he had complete dysfunction for 5 years or longer, 
pre-existing and prior to diabetes mellitus.  Notably, VA records 
show diabetes mellitus was first diagnosed in 2005.  A July 2007 
rating decision granted the Veteran service connection for 
diabetes mellitus.  The examiner noted "erectile dysfunction, 
preexisting, multifactorial - hypertension."

At the May 2008 DRO hearing, the Veteran testified that his VA 
providers have told him that his ED is related to his diabetes 
mellitus.

A May 2008 VA primary care record notes "erectile dysfunction- 
secondary to hypertension or secondary to medications including 
metoprolol."

On May 2008 VA examination, the examiner noted that the Veteran's 
claims file had been reviewed in detail.  The examiner opined:

"[The Veteran's] claim is for secondary service connection 
for ED - originally was claimed as due to diabetes 
mellitus, but ED has been present for many years prior to 
diabetes mellitus.  Now [the Veteran] claims ED is due to 
medications taken for service-connected migraine headaches; 
however, meds taken for migraines are Tylenol, aspirin, or 
ibuprofen.  Whereas, he has a longstanding history of 
hypertension (HTN) and antihypertensive medications, which 
are much more likely to result in ED than the 
aforementioned over the counter analgesics taken 
intermittently for headaches.  Therefore, it is less likely 
than not that the claimed ED is due to or related 
significantly to the service condition of migraine 
headaches or meds taken for that condition."

At the February 2010 Travel Board hearing, the Veteran and his 
wife testified that the Veteran has had ED since returning from 
Vietnam.  They stated that the Veteran, however, did not seek 
treatment until about three years earlier.

It is neither shown by the record, nor alleged, that the Veteran 
has ED that is directly related to his period of active duty 
service; the instant claim is based strictly on a secondary 
service connection theory of entitlement.  The Veteran contends 
that he has ED secondary to his service-connected diabetes 
mellitus.  As has been noted, service connection is established 
for diabetes mellitus.  The examiners who conducted July 2007 and 
May 2008 VA examinations concluded that the Veteran has ED which 
is "most probably" caused by HTN and medications associated 
with such, and not contributed to by his diabetes.  The examiners 
specifically noted that the Veteran's ED began prior to his 
diabetes, so was most likely not caused by his diabetes.  

The Board finds that service connection for ED is not warranted.  
Although there is a diagnosis of ED, the most probative medical 
evidence of record establishes that such was not caused by or 
aggravated by the Veteran's service- connected diabetes mellitus.  
The VA examiners specifically concluded that ED is not related to 
or aggravated by diabetes mellitus and explained the rationale 
for this opinion (identifying HTN as a more likely cause.)  The 
only support for the Veteran's contention that his ED is related 
to his service- connected diabetes is in his and his wife's 
statements (as well as testimony) of their beliefs that there is 
such a relationship.  

Because they are laypersons, their own assertions attributing 
current ED to his service-connected diabetes mellitus are not 
competent evidence.  This is a medical question requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply and the Veteran's claim 
of service connection for ED as secondary to diabetes mellitus 
must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2007.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

The Veteran's pertinent treatment records regarding the ED issue 
are associated with the claims file.  The RO arranged for VA 
examinations in June 2007 and May 2008.  The Board finds, 
specifically that the May 2008 examination is adequate as it 
considered the evidence of record (notably, the June 2007 
examiner did not review the claims file as such was not 
available) and the reported history of the Veteran, noted 
pertinent history and all physical findings necessary for a 
proper determination in the matter, and explained the rationale 
(stated in the outline of the evidence below) for the opinions 
offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has also been afforded the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

The appeal seeking to reopen a claim of service connection for 
respiratory disorder to include COPD and emphysema is granted.

Service connection for erectile dysfunction claimed as secondary 
to service-connected diabetes mellitus is denied.


REMAND

At the February 2010 Travel Board hearing, the Veteran identified 
private treatment records pertinent to the issues at hand.  
Notably, the Veteran's representative requested that the RO 
obtain such records and forward them to the Board with a waiver.  
Upon review of the record, it is unclear whether or not such was 
done.  Significantly, the Veteran testified that private 
treatment records from Scott and White show a diagnosis of PTSD.  
Furthermore, he stated that he was placed on medications for his 
depression.  Historically, the Veteran's stressors have been 
conceded by VA, however a June 2007 VA examination noted that 
while the Veteran exhibited some of the symptoms of PTSD, such 
did not rise to the level for an Axis I diagnosis of PTSD.  As 
the Veteran has identified treatment records that are pertinent 
to his claim, such, if in existence, must be secured.

With regard to the respiratory claim it is unclear whether all of 
the private treatment records pertaining to this disability have 
been associated with the claims file.  Specifically, an August 
2008 letter from Dr. R.S. suggests that there were further 
procedures that the Veteran was to undergo regarding his lung 
disabilities.  While it is unclear from the record whether or not 
further follow up was done, if it was, such records are pertinent 
and must be secured.

The Veteran has alleged that he has asbestosis as a result of in-
service asbestos exposure.  As to claims of service connection 
for asbestosis or other asbestos-related diseases, VA has issued 
a circular on asbestos-related diseases. This circular, DVB 
Circular 21- 88-8, Asbestos- Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 3, 
1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy Veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease). See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service. VAOPGCPREC 4-00.

In his March 2007 claim the Veteran contends that during the 
period of 1959 to 1967 he served as an armored communications 
repairman, MOS 31B10/20.  According to the Veteran his duties 
consisted of repairing all radio and communications equipment.  
The Veteran further contends that in 1963 the United States Army 
overhauled all of its communication equipment for armored tanks 
and personnel carriers, which included changing out all of the 
wiring harnesses and mounts for those vehicles.  Prior to 1963, 
all wiring harnesses were wrapped and coated with asbestos.  
Further, the Veteran contends that he was promoted to Tactical 
Communications Specialist, MOS 31G40 in 1967 and from 1967 to 
1974 oversaw communication equipment repairs performed by those 
he supervised.  According to the Veteran, the tactical vans and 
armored vehicles in which the communications equipment were 
installed were insulated, fire proofed, and sound proofed using 
asbestos.  As such, the Veteran contends that he was exposed to 
asbestos throughout the entirety of his military service.

A review of the Veteran's DD Form 214 and service personnel 
records disclose that the Veteran did serve as an armored 
communications specialist and communications chief.  However, it 
is unclear from reviewing the Veteran's service records whether 
he, in fact, was exposed to asbestos.    

The earliest evidence of a respiratory disorder is dated in 
December 2000.  As above, in a VA treatment report dated in June 
2007 a VA physician opined that the Veteran's deteriorating COPD 
was more than likely not related to the Veteran's 
asbestos/herbicides exposure during military service.  Also of 
record is a private treatment record signed by Dr. W.M.A. and 
dated in March 2008 which notes that the Veteran has interstitial 
lung disease with some scarring and some severe diffuse emphysema 
which was consistent with the Veteran's history of exposure to 
asbestos, herbicides, and cigarette smoke.  Also of record is a 
private treatment report signed by Dr. R.C.B. and dated in August 
2008 wherein the doctor opined that the Veteran was noted to have 
asbestosis and the doctor further opined that the Veteran's 
respiratory disorder could be the result of exposure to 
herbicides.  

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the Veteran's claimed 
in-service exposure to asbestos.  The AMC/RO should also schedule 
the Veteran for an examination to determine whether the Veteran's 
lung disorders to include asbestosis are related to his presumed 
exposure to herbicides or his alleged in-service asbestos 
exposure or any post-service asbestos exposure.  

Also, a review of the record is negative for psychiatric 
treatment but shows that the Veteran tested positive for 
depression during a June 2007 VA screening.  Also, during a June 
2007 VA psychiatric examination the examiner diagnosed the 
Veteran with adjustment disorder with depressed mood and 
indicated that some of the Veteran's psychiatric symptoms, to 
include poor sleep, can be attributed to the Veteran's health 
problems.  Given the possible nexus between the Veteran's 
psychiatric disorders and his service-connected physical 
disorders such as migraine headaches and/or diabetes mellitus, an 
opinion should be obtained as to the likelihood of such a 
relationship.  

Regarding the Veteran's claim for SMC, such matter is 
inextricably intertwined with the claims seeking service 
connection; consideration of such matter must be deferred pending 
resolution of the service connection claims. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the complete records of all 
treatment the Veteran has received for his 
psychiatric and respiratory disabilities from 
Scott and White.  If an updated release 
form is needed to secure the records, the 
Veteran must assist in this matter by 
providing such release.  If the records 
sought are not received in response to the 
RO's request, the RO should notify the 
Veteran of such, and remind him that 
ultimately it is his responsibility to ensure 
that the records are received.  

2.  The AMC/RO should consider the 
Veteran's service personnel records 
showing an MOS as a an armored 
communications specialist and 
communications chief and the Veteran's 
contention that he was exposed to 
asbestos while working in these positions 
in conjunction with the provisions of the 
VBA Manual M21-1, Part VI, pertaining to 
asbestos exposure, and a determination 
should be made as to whether it is as 
likely as not such service caused 
asbestos exposure.  If further 
investigation is necessary to make such a 
determination the AMC/RO should prepare a 
letter asking the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's claimed 
in- service asbestos exposure military 
communications equipment prior to 1963 
and armored vehicles in which the 
communications equipment was installed.  
Copies of the Veteran's available service 
treatment records and service personnel 
records, and his contentions regarding 
exposure to asbestos should be forwarded 
to the JSRRC.  If indicated by the JSRRC, 
the AMC/RO should contact the United 
States Navy and/or the National Archives 
and request copies of the Veteran's unit 
records to help answer these questions.

3.  After completion of the foregoing, the 
AMC/RO should arrange for the Veteran to be 
afforded a VA examination to determine the 
etiology of his current lung disorders to 
include asbestosis.  The AMC/RO must 
specify for the examiner whether the 
evidence reflects that the Veteran was 
exposed to asbestos in service and any 
potential asbestos exposure after 
service.  The examination report should 
reflect review of pertinent material in the 
claims file.  

The examiner should opine whether it is at 
least as likely as not that the Veteran's 
lung disorders to include asbestosis are 
related to his alleged in-service asbestos 
exposure or any post-service exposure.  The 
examiner should also opine whether it is at 
least as likely as not that the Veteran's 
lung disorders are related to his presumed 
herbicide exposure as noted in the June 2007, 
March 2008, and August 2008 medical opinions.  
The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies or 
tests should be accomplished.  The entire 
claims file and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.

4.  Schedule the Veteran for an appropriate 
VA psychiatric examination to determine the 
current nature and likely etiology of any 
diagnosed acquired psychiatric disorder, to 
include whether an acquired psychiatric 
disorder is caused or aggravated by the 
Veteran's service-connected disorders, to 
include migraine headaches and/or diabetes 
mellitus.  The claims folder must be 
forwarded to the examiner for review in 
connection with the examination.

The examiner's attention is specifically 
directed to the June 2007 VA screening 
showing an impression of depression and a 
June 2007 VA psychiatric examination wherein 
the examiner diagnosed the Veteran with 
adjustment disorder with depressed mood and 
indicated that some of the Veteran's 
psychiatric symptoms, to include poor sleep, 
can be attributed to the Veteran's health 
problems.  Based on the examination and 
review of the record, the examiner should 
address the following:  whether the Veteran 
has a current acquired psychiatric disorder 
and, if so, whether the Veteran's current 
acquired psychiatric disorder is at least as 
likely as not incurred in active service or 
caused or aggravated (i.e., made permanently 
worse) by either his service-connected 
migraine headaches, diabetes mellitus and/or 
any other service-connected disorder.  

All opinions should be accompanied by a clear 
rationale.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative.

5.  The RO should then re-adjudicate the 
remaining claims (the claim seeking SMC in 
light of the determinations on the other 
matters being remanded).  If any remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond. The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


